DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/5/2021, which has been entered and made of record. Claims 1-2, 4, 11-12, and 14 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant's arguments filed on 11/5/2021 have been fully considered but they are not persuasive. 
Applicant submits “To show "recognizing an object of interest," the Office Action relies on Robinson. This is not correct." (Remarks, p. 10). The examiner disagrees with Applicant’s arguments. In the office action mailed on 8/5/2021, the limitation “recognizing an object of interest” recited in claim 12 was rejected with Nigam on page 7. 
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (US 20180232056 A1), and in view of Robinson et al. (US 20200042157 A1).

Regarding Claim 11, Nigam discloses A second electronic device (Fig. 13 showing an electronic device) comprising: 
a display (Fig. 13, a display 1370, ¶232 reciting “a display 1370”); 
a communication module (Fig. 13, communication module 1320. ¶234 reciting “The communication module 1320 may have a configuration equal or similar to the communication interface 117 as described in FIG. 1A. The communication module 1320 may transmit and receive data in communication between the electronic device 1300 and other electronic devices. According to an embodiment, the 1320 may include a cellular module 1321, a WiFi module 1323, a BT module 1325, a GPS module 1327, an NFC module 1328, and a RF module 1329.”); and 
a processor configured to be operatively connected to the display and the communication module (Fig. 13, application processor 1310), wherein the processor is configured to: 
establish a communication link with a first electronic device via the communication module; (¶246 reciting “the electronic device 1300 may receive a user input from an external device (for example, a computer or a server) connected to the electronic device 1300 using the communication module 1320. ” In addition, Figs. 12-13 and ¶245, 246 disclosing a digital pen sensor 1354 that corresponds to an external device.)
receive at least one of at least one command or a data; (¶211 disclosing receiving an event, and reciting “AT block 1101, an event in a real world environment is captured. For example, the sensor unit 116 captures the event.”) 
recognize an object of interest in a field of view of the second electronic device based on the at least one of the at least one command or the data; (Nigam, ¶84 disclosing recognizing a secondary person, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person is identified as ‘known person’ and the distance is equal to 2.5 meters, the rendering unit 118 may present a first type of information on the display unit 106. ”)
determine a context in relation to the object of interest in the field of view of the second electronic device; (¶212 disclosing determining a context based on the captured event, i.e. an input, and reciting “Upon capturing the event, the event detection unit 117 fetches profile from the memory 104 and 116 captures an event in a real world environment. . . . The event can be related to a person or object or any external device near the VR device 101.”)
retrieve a content based on the context and the data; and 
render the content for display on the display.
(¶214 disclosing presenting information based on the captured event and retrieved profile, and reciting “Upon positive determination, the method flows to block 1103. At block 1103, information pertaining to the captured event is presented on a VR enabled display unit”. In addition, ¶75 reciting “upon positive determination, the rendering unit 118 presents information pertaining to the captured event.”)
	Nigam discloses receiving a command/data from a sensor unit and a digital pen/external device can be used for input. However, Nigam does not explicitly disclose the at least one command or a data is received from the first electronic device via the communication module; and to  create a content based on the context and the data.
	Robinson teaches “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications. This holds true for applications running in virtual reality (VR) systems also.” (¶1). Fig. 1 shows an input system 102 including a pen 104 is communicating with a display device 118. ¶12 recites “The 100 includes an input system 102, and a display system 118 communicatively coupled to the input system 102. The input system 102 includes a pen 104 and a tablet computing device 106. . .. The input system 102 is used by a user to input information for display on the display system 118.” and ¶13 recites “the display system 118 is a VR or AR display system, or other 3D output system.” Further, ¶18 teaches creating content using the pen 104, and recites “The tablet computing device 106 may detect the position of the pen 104 as it is touched at an active surface of the tablet computing device 106. The tablet computing device 106 may then relay information regarding the location of the pen 104 on the tablet computing device 106 to the display system 118 using sensing and wireless communications elements 105. As the user's hand moves the pen 104 on the tablet computing device 106, the visual representations 126 and 128 are correspondingly moved. Thus, the user may, in real time, create and see input created. This allows a user to manipulate the 3D visualization 122 and the 3D objects created therein to create or augment the 3D objects.” Thus, Robinson teaches creating content based on the input from an external pen device. 
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Nigam) to receive input data from an external pen and create content based on the input (taught by Robinson). The suggestions/motivations would have been that “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications.” (¶1), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Nigam in view of Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
lock the object of interest to establish a session.
(Nigam, ¶84 disclosing recognizing a secondary person, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person is identified as ‘known person’ and the distance is equal to 2.5 meters, the rendering unit 118 may present a first type of information on the display unit 106. ”)

Regarding Claim 13, Nigam in view of Robinson discloses The second electronic device of claim 12, wherein to lock the object of interest to establish the session, the processor is further configured to: 
lock the object of interest upon receiving the command and data for tagging the object of interest from the first electronic device. (Nigam, ¶84 disclosing tagging a secondary person, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person 118 may present a first type of information on the display unit 106. ”)


Regarding Claim 17, Nigam in view of Robinson discloses The second electronic device of claim 11, wherein the data is generated based on movement of the first electronic device in three-dimensional (3D) space relative to the object of interest. (Nigam, ¶62 reciting “In one implementation, the event is movement of the VR device 101. In one example, the VR user while wearing the VR device is by moving his head to look down on table to see a plate of fruits. Such movement of head results in movement of the VR device.”)

Regarding Claim 18, Nigam in view of Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
authenticate a content recipient; 
authenticate at least one condition set by a content creator for delivery of a content created by the content creator;
notify, by the second electronic device to the content recipient, creation of the content by the content creator upon successful authentication of the at least one condition; 
retrieve the created content; and 
render, for the content recipient, the created content.
(Nigam, ¶184 disclosing authenticating a secondary user 604, and presenting different content accordingly, and reciting “the sensor unit 116 may capture an image of 604. As such, the event detecting unit 117 may perform a comparison of the image with pre-stored images to identify the secondary user 604 is a ‘known person’ or ‘unknown person’. When the secondary user 604 is identified as an ‘unknown person’ and is within 5 meters distance, the rendering unit 118 presents a text notification 605 indicating the secondary person 604 is approaching, as illustrated in FIG. 6C. However, when the secondary user 604 is identified as a ‘known person’ and is within the 5 meters distance, the rendering unit 118 presents a real time video 606 of the secondary user 604, as illustrated in FIG. 6D.” Identifying a secondary person is a known or unknown person can be regarded as authenticating a content recipient as well. If the content recipient is authenticated as a known person to the secondary person, the video is presented as shown in Fig. 6D; otherwise, the text notification is shown as in Fig. 6C.)

Regarding Claim 19, Nigam in view of Robinson discloses The second electronic device of claim 18, wherein the at least one condition includes at least one of location of the object of interest, physical conditions of the object of interest, or confirming a presence of other real world objects in a vicinity of the object of interest. (Nigam, ¶184 disclosing the at least one condition being a location of the secondary person, and reciting “the event detecting unit 117 may perform a comparison of the image with pre-stored images to identify the secondary user 604 is a ‘known person’ or ‘unknown person’. When the secondary user 604 is identified as an ‘unknown person’ and is within 5 meters distance, the rendering unit 118 presents a text notification 605 indicating the secondary person 604 is approaching, as illustrated 604 is identified as a ‘known person’ and is within the 5 meters distance, the rendering unit 118 presents a real time video 606 of the secondary user 604, as illustrated in FIG. 6D.”)

Regarding Claim 20, Nigam in view of Robinson discloses The second electronic device of claim 11, wherein: 
the first electronic device includes a stylus or a pen (Nigam, ¶245 reciting “The input device 1350 may include a touch panel 1352, a (digital) pen sensor 1354”. Robinson, ¶1 reciting “Pens used in conjunction with tablet computing devices provide a natural and intuitive way for users to input precise shaping information into content creation applications. This holds true for applications running in virtual reality (VR) systems also.”), and 
the second electronic device includes an augmented reality (AR) device. (Robinson, ¶13 reciting “ the display system 118 is a VR or AR display system”. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 7, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claims 4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (US 20180232056 A1), in view of Robinson et al. (US 20200042157 A1), and further in view of Cabanier et al. (US 20180330548 A1).

Regarding Claim 14, Nigam in view of Robinson discloses The second electronic device of claim 11, wherein the processor is further configured to: 
capture at least one parameter selected from a global context, a local context, and one or more other objects in a field of view of the second electronic device when recognizing the object of interest; (Nigam, ¶84 disclosing identifying a secondary person based on an image, and reciting “the event detecting unit 117 obtain an image of the secondary person from the sensor unit 116 and may perform a comparison of the image with pre-stored images to identify whether the secondary person is a ‘known person’ or ‘unknown person’. When the secondary person 118 may present a first type of information on the display unit 106. ”)
identify a profile of a content creator; (Nigam, ¶156 disclosing each user having a profile, and reciting “the event detection unit 117 enables multiple users to create/select rules according to interests of the multiple users using the VR device 101. Thus, multiple VR users can create/select customised group of rules for themselves to process only those event(s) that match their interests. Each such customised group of rules can be saved as a profile of the corresponding user in the memory 104.” Further, ¶158 reciting “when the rules are saved as profiles for multiple users, the event detection unit 117 fetches a profile of a user currently using the VR device 101 from the memory 104 and processes the captured event in accordance with the rules saved in the profile.”)
identify the context of the object of interest based on combination of the at least one command, the data, the at least one captured parameter and the identified profile of the content creator; (Nigam, ¶212 disclosing determining a context based on the captured event, i.e. an input, and the user profile, and reciting “Upon capturing the event, the event detection unit 117 fetches profile from the memory 104 and determines if the event or at least a parameter associated with the event satisfies the rule(s) saved in the fetched profile.”)
However, Nigam in view of Robinson does not explicitly disclose to
render an action list and a menu for creating the content based on the identified context; 
analyze the rendered action list and the menu; and 
build the context based on the analyzed action list, menu and the identified context.
Cabanier teaches “Digital content interaction and navigation techniques and systems in virtual and augmented reality” (ABS). Fig. 3 shows a menu for crating the content 304 is displayed on a user interface. Further, ¶45 recites “As shown in FIG. 3, a user interface 302 is shown that is viewable using the display device 118 as part of an augmented or virtual reality by the computing device 102 of FIG. 1. The illustrated user interface 302 is configured to create a digital image 304 and includes representations of tools 306 selectable by the user 110 to do so.” As shown in Fig. 3, interface 306 shows a list and a menu for creating a context that is used to create the content as taught in ¶45.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Nigam in view of Robinson) to render a list and a menu for creating the content, and to build the context based on the list menu (taught by Cabanier) and the identified context (taught by Nigam). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Nigam in view of Robinson and Cabanier discloses The second electronic device of claim 14, wherein: 
the global context includes data belonging to the content creator stored on a server, (Nigam, ¶156 disclosing each user having a profile, and reciting “the event 117 enables multiple users to create/select rules according to interests of the multiple users using the VR device 101. Thus, multiple VR users can create/select customised group of rules for themselves to process only those event(s) that match their interests. Each such customised group of rules can be saved as a profile of the corresponding user in the memory 104.” Further, ¶158 reciting “when the rules are saved as profiles for multiple users, the event detection unit 117 fetches a profile of a user currently using the VR device 101 from the memory 104 and processes the captured event in accordance with the rules saved in the profile.” Although Nigam does not explicitly disclose the profile is stored on a server, ¶48 reciting “according to various embodiments of the present invention, another electronic device, or a plurality of electronic devices, such as the external electronic device 113 and the server 114, may perform some or all of the operations performed by the VR device 101. In one example, when the VR device 101 performs some functions or services automatically or by request, the VR device 101 may request the external electronic device 113 and the server 114 to perform at least some of the functions related to the functions or services, in addition to or instead of performing the functions or services by itself.” Thus It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to store the profile on a server. The suggestions/motivations would have been a Simple substitution of one known element for another to obtain predictable results.) and 
the local context is selected from, date and time of recognizing the object of interest, geolocation of the object of interest and physical conditions of the object of interest. (Nigam, ¶65 reciting “ the sensor unit 116 comprises . . . 118 determines a direction of the event thus captured. Based on the determined direction, the rendering unit 118 determines a position on the VR enabled display unit 106. The rendering unit 118 then selects a display area on the VR enabled display unit 106 based on the determined position. Upon determining the display area, the rendering unit 118 presents the information at the selected display area on the VR enabled display unit 106.”)

Regarding Claim 16, Nigam in view of Robinson discloses The second electronic device of claim 14, wherein the processor is further configured to: 
generate a subsequent context-aware action list and a subsequent context-aware menu, based on the built context and the data; and 
render the subsequent context-aware action-list and the subsequent context-aware menu for creating the content.
(Cabanier, ABS reciting “Digital content interaction and navigation techniques and systems in virtual and augmented reality” (ABS). Fig. 3 showing a menu for crating the content 304 is displayed on a user interface. Further, ¶45 recites “As shown in FIG. 3, a user interface 302 is shown that is viewable using the display device 118 as part of an augmented or virtual reality by the computing device 102 of FIG. 1. The illustrated user interface 302 is configured to create a digital image 304 and includes representations of tools 306 selectable by the user 110 to do so.” As shown in Fig. 3, 

Claim 4, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 5, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611